      Case 2:13-cv-01277-JAM-DB Document 98 Filed 09/01/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MICHAEL E. SCHERFFIUS,                            No. 2:13-cv-1277 JAM DB P
12                       Plaintiff,
13           v.                                         ORDER
14    CHRISTOPHER SMITH, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with an action under

18   42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to 28

19   U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On July 9, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within twenty days. (ECF No. 96.) Neither party

23   has filed objections to the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis.

26   ////

27   ////

28   ////
     Case 2:13-cv-01277-JAM-DB Document 98 Filed 09/01/21 Page 2 of 2


 1           Accordingly, IT IS HEREBY ORDERED that:
 2           1. The findings and recommendations filed July 9, 2021 (ECF No. 96), are adopted in
 3   full; and
 4           2. Plaintiff’s motion for relief from judgment (ECF No. 92) is denied.
 5

 6

 7   Dated: September 1, 2021                       /s/ John A. Mendez
 8                                                  THE HONORABLE JOHN A. MENDEZ
                                                    UNITED STATES DISTRICT COURT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
